El Juez Asociado Señor Marrero
emitió la opinión del Tribunal.
Nos pide el acusado que desestimemos la apelación inter-puesta por El Pueblo en el recurso del epígrafe. Alega en el escrito presentado al efecto, que allá para el 25 de mayo de 1953 él radicó en el Tribunal Superior una moción soli-citando la anulación de la sentencia de reclusión perpetua impuéstale por el antiguo Tribunal de Distrito el 7 de oc-*486tubre de 1946; (1) que el 19 de julio de 1954 el Tribunal Superior declaró con lugar su moción y anuló la sentencia dictada en su contra; que cuatro días más tarde el fiscal presentó una moción de reconsideración y el 30 del mismo mes esa moción fué declarada sin lugar; que el 6 de agosto de 1954 El Pueblo apeló para ante nos tanto de la resolu-ción del 19 de julio como de la dictada en 30 del mismo mes; y que este Tribunal carece de jurisdicción pará conocer del recurso, por haberse interpuesto el mismo fuera del término fijado por la ley, citando los arts. 348 y 349 del Código de Enjuiciamiento Criminal y el caso de Pueblo v. Soto, 72 D.P.R. 412.
En oposición a la anterior moción del apelado el fiscal sostiene que la “Moción Sobre Anulación de Sentencia” ra-dicada por el acusado participa de la naturaleza de y es sustancial y fundamentalmente un recurso de hábeas corpus; que el ataque directo a una sentencia mediante moción tiene el mismo objetivo de un recurso de hábeas corpus, cuan-do la sentencia ha sido dictada sin jurisdicción; y que siendo la moción para dejar sin efecto la sentencia análoga a un recurso de hábeas corpus y participando dicha moción al igual que ese recurso de naturaleza civil, el término para ape-lar ha de ser aquél provisto por el Código de Enjuiciamiento Civil.
 De conformidad con lo dispuesto por el art. 348 del Código de Enjuiciamiento Criminal el ministerio público puede establecer apelación “. . , 5. De una providencia dictada después de pronunciado el fallo que afecte los derechos sustanciales del ministerio público.” Así pues, no hay duda de que las resoluciones dictadas en 19 y 30 de julio podían apelarse por El Pueblo. Sin embargo, a tenor de lo dispuesto por el art. 349 del mismo Código, según fué enmendado por la Ley núm. 51 de 20 de abril de 1949 (pág. 129) “la apelación contra una sentencia debe entablarse dentro *487de los 15 días de pronunciada, y contra una providencia dentro de los cinco días.” No se trata aquí de la apelación contra una sentencia, sino de la apelación interpuesta contra una resolución. De ser aplicable el art. 349 supra la ape-lación, naturalmente, debe ser desestimada por falta de ju-risdicción, ya que el escrito de apelación fué interpuesto fue-ra del término de cinco días a que se hace referencia en dicho artículo.
El fiscal, como hemos visto, sostiene que la mo-, ción sobre nulidad de sentencia.radicada por el acusado equivale sustancial y fundamentalmente a un recurso de hábeas corpus. Puede que en esto tenga razón, ya que conforme hemos dicho en varias ocasiones el nombre o la rúbrica que se le dé a un escrito no es determinante de la naturaleza del mismo. (1a) Ponce v. F. Badrena e Hijos, Inc., 74 D.P.R. 225, 252; Pueblo v. Cruzado, 74 D.P.R. 934, 940. Convenimos asimismo con el ministerio público en que el hábeas corpus es un recurso de naturaleza civil — Vázquez v. Rivera, 69 D.P.R. 947, 948; cf. Torres v. Rivera, 70 D.P.R. 59 — y en que el derecho a apelar contra la resolución o sentencia que en el mismo se dicte se rige por la Ley de marzo 12 de 1903 (pág. 104). Espinosa v. Ramírez, Alcaide de Cárcel, 71 D.P.R. 10. También estamos contestes con el fiscal en que la no asistencia de abogado durante el juicio puede suscitarse por el acusado tanto mediante hábeas corpus — Morales v. Saldaña, 63 D. P. R. 59 — como por moción solicitando la nulidad de la sentencia. Bowen v. United States, 134 F.2d 845. Empero, en lo que no podemos estar de acuerdo con el ministerio público es en que por el mero hecho de que la moción sobre nulidad de sentencia y un hábeas corpus instado con el mismo fin sean análogos, la apelación en un caso como el presente deba regirse por el Có-*488digo de Enjuiciamiento Civil y no por el Código de Enjuicia-miento Criminal.
En Pueblo v. Soto, 72 D.P.R. 412, los acusados radicaron una moción sobre nulidad de sentencia, que fué declarada con lugar, apelándose por El Pueblo de la resolución dictada a ese efecto. Al resolver una moción en auxilio de nuestra jurisdicción apelativa dijimos “que en Puerto Rico no existe por disposición expresa de ley el procedimiento conocido en el antiguo Derecho Común con el nombre de coram nobis,” (2) pero que con ciertas limitaciones ya habíamos reconocido el poder de las cortes para dejar sin efecto una sentencia ob-tenida mediánte fraude. Dijimos asimismo que “la juris-prudencia se pronuncia casi unánimemente en el sentido de que si bien una moción sobre nulidad de sentencia como la instada en el presente caso por los acusados puede ser inter-puesta dentro de la misma causa criminal que se siguió en su contra y como parte de ella tal moción constituye, sin embargo, un procedimiento de naturaleza civil,” (citando in-numerables casos del continente) pero que no obstante ello “la Corte Suprema de California es de opinión que en proce-dimientos de esa naturaleza tanto el derecho de apelación de El Pueblo como el derecho de apelación de los acusados emana de los arts. 1237 y 1238 de su Código Penal,” los cuales son idénticos a los arts. 347 y 348 de nuestro Código de Enjui-ciamiento Criminal. (3) Concluimos diciendo que a pesar de ser lo resuelto por la Corte Suprema de California con pos-terioridad a la fecha en que adoptamos de aquel estado nues-tro Código de Enjuiciamiento Criminal tan sólo persuasivo para nosotros, nuestro criterio era que la apelación inter-puesta por El Pueblo se regía por el Código de Enjuiciamien-to Criminal.
*489El estudio ulterior que hemos hecho de la cuestión nos convence de que al expresarnos en la forma arriba indicada estuvimos enteramente ajustados a derecho. En el caso de In re Paiva, 31 C.2d 503, citado por nosotros con aprobación en Pueblo v. Soto, supra, se trataba de un procedimiento de la naturaleza de un auto de coram nobis. El Tribunal Supremo de California resolvió en él que (pág. 508) :
“. . . En este estado un acusado que ha sido convicto en una causa criminal tiene derecho a tratar de derrotar esa sentencia condenatoria bien apelando directamente de la sentencia, me-diante moción de nuevo juicio o mediante moción (de la natu-raleza de un recurso de coram nobis) para dejar sin efecto la sentencia. Si su moción de nuevo juicio o para dejar sin efecto la sentencia le es resuelta adversamente, él tiene derecho a ape-lar de la resolución denegatoria (Código Penal, artículo 1237). El mismo estatuto que le concede el derecho a apelar de la sen-tencia condenatoria le otorga, asimismo él derecho a apelar de urna resolución denegatoria de su moción para dejar sin efecto la sentencia. ...
“No importa (pág. 509) cuál pueda ser tradicionalmente la naturaleza del procedimiento . . . estamos convencidos de que en California un procedimiento de la naturaleza de un auto de coram nobis es considerado propiamente ‘como parte de los pro-cedimientos en el caso a que el mismo se refiere’ más bien que como ‘un nuevo recurso contencioso’ ... y que (pág. 510) una moción para dejar sin efecto la sentencia dictada en una causa criminal, por motivos que hacen que tal moción equivalga a un procedimiento de la naturaleza de un auto de coram nobis, debe ser considerada como parte de los procedimientos en la causa criminal.” (Bastardillas nuestras.)
Estamos enteramente contestes con el criterio así enun-ciado. En su consecuencia, no obstante la analogía que pue-da existir entre un recurso de hábeas corpus interpuesto para anular una sentencia — por no haber estado el acusado asis-tido de abogado en las etapas correspondientes del procedi-miento — y una moción para anular la sentencia dictada contra un acusado, por. el mismo motivo, en lo que al término para apelar de la sentencia o resolución denegatoria de uno *490u otra respecta, la situación varía. Un recurso de hábeas corpus interpuesto con tal fin es sin duda un procedimiento civil, contencioso, independiente y ajeno al caso en sí en que se dictó la sentencia cuya anulación se solicita, mientras que una moción como la presentada en este caso tiene necesaria-mente que ser considerada como parte de los procedimientos en la causa criminal. Véase In re Paiva, supra. Dadas estas consideraciones la moción del acusado debe prevalecer, ya que el recurso interpuesto por El Pueblo lo fué luego de expirado el término de cinco días de que nos habla el art. 349 del Código de Enjuiciamiento Criminal..

La apelación de El Pueblo será desestimada por falta de jurisdicción.

El Juez Asociado Sr. Negrón Fernández disintió.

 La moción sobre nulidad de sentencia se fundó en que el acusado no tuvo una asistencia legal y efectiva durante el juicio.


 En la moción sobre nulidad de sentencia, desde luego, no es ne-cesario que el promovente esté preso para que pueda radicaría, como ocu-rre en el hábeas corpus.


 En nuestra jurisdicción el recurso de coram nobis es similar al de una moción para dejar sin efecto la sentencia dictada. Ponce v. F. Badrena e Hijos, Inc., 74 D.P.R. 225, 253; Pueblo v. Gerena, 72 D.P.R. 222.


 El art. 347 de nuestro Código de Enjuiciamiento Criminal antes de ser enmendado por la Ley 128 de 26 de abril de 1950 (pág. 333) era igual al art. 1237 del Estado de California.